Citation Nr: 0816342	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  03-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  He died in April 2001.  The appellant claims as his 
surviving spouse.  This case comes to the Board of Veterans' 
Appeals (Board) from a rating decision of the St. Petersburg, 
Florida, Regional Office (RO).

In January 2008, a video conference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

The appellant also submitted evidence in February 2008, after 
certification of the appeal to the Board.  However, this 
submission was accompanied by a waiver of RO consideration.  
Therefore, this material may be reviewed by the Board in the 
first instance here.  


FINDINGS OF FACT

1.  The veteran died in April 2001.  The cause of death is 
listed as melanoma of 7 years duration.

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD), residuals of a shrapnel wound to the right arm, 
residuals of frostbite with osteoarthritis in both hands, and 
a scar on the right knee.

3.  The melanoma that resulted in the veteran's death had its 
onset long after service and is unrelated to the veteran's 
military service or any incident thereof.

4.  The veteran's service-connected disabilities did not 
cause his death or contribute materially or substantially to 
the cause of death.

5.  The veteran was not in receipt of a total disability 
evaluation for ten continuous years prior to his death, was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and did not serve as 
a prisoner-of- war.

6.  The claim involving basic eligibility under the 
provisions of Chapter 35 is not plausible as the veteran did 
not die of a service-connected disability rated 100 percent 
disabling, or die while a disability so evaluated was in 
existence.


CONCLUSIONS OF LAW

1.  A service-connected disability or disease did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.312 (2007). 

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2007).

3. The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. §§ 1318, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.22, 3.159 (2007).

4.  The criteria for entitlement to basic eligibility for DEA 
benefits have not been met.  38 U.S.C.A. §§ 1310, 3500, 3501, 
3510, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 3.312, 3.807, 
21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection for Cause of Death 

To establish service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  The evidence must show that a service-connected 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 
7 Vet. App. 36, 39 (1994).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  

If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  See 38 C.F.R. § 3.312(c)(3).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those two events; 
however, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, the Board will consider the question of whether the 
condition which caused the veteran's death, identified as 
melanoma, was incurred in or aggravated by military service.  

The service medical records are void of findings, complaints, 
symptoms, or diagnoses that can be attributable to melanoma.  
Through statements and testimony presented at the hearing, 
the appellant asserts that a hemangioma treated during 
service was a manifestation of or related to his melanoma.  

For definitional purposes only, a hemangioma is a congenital 
anomaly, in which proliferation of blood vessels leads to a 
mass that resembles a neoplasm; it can occur anywhere in the 
body but is most frequently noticed in the skin and 
subcutaneous tissues.  

Melanoma is a malignant neoplasm, derived from cells that are 
capable of forming melanin, arising most commonly in the skin 
or any part of the body,  . . . occurs mostly in adults and 
may originate de novo or from a pigmented nevus or lentigo 
maligna.  Stedman's Medical Dictionary, 26th Ed.  

Indeed, service medical records dated in June 1953 and 
January 1954 reflect the veteran was treated for and 
diagnosed with a hemangioma on his right knee, which was 
excised.  However, there is no medical evidence of record 
indicating that the hemangioma in-service attributed to his 
melanoma.  Further, his service medical records do not 
indicate that the veteran was diagnosed with melanoma or 
other malignant disorder.
   
The Board acknowledges the appellant's belief that the 
hemangioma the veteran experienced during active service was 
symptomatology of melanoma.  She is competent to testify as 
to any observations she made about the veteran or even 
statements that the veteran may have told her.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As lay person, however, 
she is not competent to offer opinions on medical diagnosis 
or causation, including the causation of the veteran's death 
or the etiology of melanoma.  See Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Moreover, the post-service medical evidence does not indicate 
any findings of treatment for melanoma for many years after 
service.  The appellant testified that the veteran was first 
treated for melanoma in the 1970s by a private physician 
named Dr. R. whose records are unavailable.  The medical 
records in the claims file are negative for complaints or 
treatment for melanoma until 1994 (nearly 40 years after 
service separation).  

Even assuming that the veteran was first diagnosed and 
treated for melanoma in the 1970s, this is still nearly 20 
years after separation for service.  In this case, the Board 
emphasizes the multi-year gap between discharge from military 
service (1954) and his post-service treatment for melanoma.  

Further, nothing in the post-service treatment records 
indicates an earlier diagnosis of melanoma that would put its 
onset in service nor does the record relate the cause of the 
veteran's death, melanoma, to service.  Therefore, the 
evidence does not show that the conditions causing death were 
related to service.  

Next, the Board will consider whether the veteran's already 
service-connected PTSD, residuals of a shrapnel wound to the 
right arm, residuals of frostbite with osteoarthritis in both 
hands, or a scar on the right knee caused or contributed 
substantially or materially to cause death.  In finding that 
it did not, the Board places significant probative value on 
the absence of a medical relationship between his service-
connected disabilities and the cause of his death.  

The appellant has submitted several internet articles 
regarding the relationship between frostbite and melanoma and 
the incidence of cancers among Korean War veterans.  However, 
these articles are not probative evidence as they do not 
specifically relate to the veteran's particular case and 
notably, do not contain any analysis regarding the claimed 
connection between the veteran's melanoma and his frostbite 
or other service connected disabilities.  

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Therefore, there is no competent evidence suggesting a link 
between PTSD, residuals of a shrapnel wound of the right arm, 
residuals of frostbite with osteoarthritis of both hands, or 
a scar on the right knee and melanoma.  For those reasons, 
the record does not support a finding that the veteran's 
service-connected disabilities were related to his ultimate 
demise.

In addition, the Board has considered the appellant's 
statements asserting a relationship between the cause of her 
husband's death and active duty.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As stated previously, as a lay person, she is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992). 

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102. 

Entitlement to DIC Under 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.  

A deceased veteran for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability(ies) rated totally disabling.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).

The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
and died after September 30, 1999.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  As the appellant's claim 
was received by VA in April 2001, such consideration is not 
warranted.

In this case, the record shows that at the time of the 
veteran's death in April 2001, service connection had been 
established for PTSD (70 percent from March 1996); residuals 
of a shrapnel wound to the right arm (30 percent from 
February 1997); frostbite residuals of the left hand with 
osteoarthritis (20 percent from October 1998); frostbite 
residuals of the right hand with osteoarthritis (20 percent 
from October 1998); and a scar on the right knee (0 percent 
from September 1996).  A 90 percent combined schedular rating 
was in effect from October 1998.

Consequently, at the time of the veteran's death in April 
2001, none of his service-connected disabilities were 
continuously rated totally disabling for 10 or more years 
immediately preceding death.  He also did not receive a total 
rating for at least five years from the date of his 
separation from service, nor was he a former prisoner of war.  

Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit. See Cacalda v. Brown, 
9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

DEA Benefits Under 38 U.S.C. Chapter 35

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for entitlement to Survivors' and 
Dependents' Educational Assistance benefits under 38 U.S.C. 
Chapter 35.

Chapter 35 of Title 38 of the United States Code provides for 
educational assistance for all eligible persons.  38 U.S.C.A. 
§ 3510 (West 2002).  Generally, an eligible person is a child 
or surviving spouse of a person who died of a service-
connected disability; or a child, spouse, or surviving spouse 
of a person has, or died from, permanent, total disability 
resulting from a service-connected disability.  38 U.S.C.A. § 
3501(a) (West 2002).

In this case, at the time of his death, the veteran was 
service-connected for PTSD, residuals of a shrapnel wound of 
the right arm, residuals of frostbite with osteoarthritis in 
both hands, and a scar on the right knee.  However, as 
discussed above, the evidence does not show that the veteran 
died from a service-connected disability.  

Therefore, the appellant is not an eligible person as defined 
by statute for purposes of establishing entitlement to 
Survivors' and Dependents' Educational Assistance.  
Accordingly, the claim must be denied due to lack of legal 
merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where 
law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

With respect to all of the appellant's claims, when all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim 
in which case the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). The preponderance of the evidence is 
against the claims.  Although the Board is sympathetic to the 
appellant, there is simply no basis in VA law to allow the 
benefits sought in this case.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2001 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  She was 
also asked to submit evidence and/or information in her 
possession to the RO.  

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this these claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in December 2007, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the appellant's claims, the Board finds that 
a remand for a VA medical opinion is not in order.  There is 
no competent evidence that the veteran's cause of death, 
melanoma, may be associated with military service.  Moreover, 
given the absence of in-service evidence of manifestations of 
melanoma, no evidence of the disorder for many years after 
separation, and no competent evidence of a nexus between 
service and the veteran's cause of death, a remand for a VA 
examination would unduly delay resolution.  Additionally, the 
Board finds that the medical evidence of record is sufficient 
to make a decision on the claims.

Additionally, at her hearing, the appellant testified that 
the veteran was first treated and diagnosed with melanoma 
from a private physician in the 1970s.  Subsequent 
correspondence from her dated in February 2008 noted that the 
private physician, Dr. R., is now deceased and his medical 
records are unavailable.  She also explained that she has 
unsuccessfully made several attempts to locate these medical 
records from Dr. R.'s family.  

Under the circumstances, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(which holds that strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Therefore, the Board finds that all necessary development has 
been accomplished, and appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA out patient 
treatment records and service personnel records.  The 
appellant submitted copies of the veteran's service medical 
records, private treatment records, internet articles, 
statements in support of her claim, and was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to DEA benefits under 38 U.S.C. Chapter 35 is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


